 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
10                             EASTERN DISTRICT OF CALIFORNIA

11   U.S. EQUAL EMPLOYMENT OPPORTUNITY )                 Case No. 1:19-mc-00008-EPG
     COMMISSION,                       )
12                                     )                 ORDER TO SHOW CAUSE WHY THE
13                   Petitioner,       )                 EEOC’S SUBPOENAS SHOULD NOT
                 v.                    )                 BE ENFORCED
14                                     )
     MG LUNA, INC.,                    )
15                                     )                 (ECF No. 1)
16                   Respondent.       )
                                       )
17                                     )
18          Petitioner U.S. Equal Employment Opportunity Commission (“EEOC”) has filed an
19   Application for an Order to Show Cause as to why its Subpoena (Subpoena No. Fresno 019-08)
20   and its Subpoena duces tecum (Subpoena No. Fresno 019-08) served on MG Luna, Inc.
21   (“Respondent”) should not be enforced. (ECF No. 1.) In its Application and supporting
22   documents, the EEOC states that it served the Subpoenas on Respondent on or around November
23   15, 2018, pursuant to Section 710 of Title VII of the Civil Rights Act of 1964, as amended, 42
24   U.S.C. § 2000e-9, in the investigation of the Charge of Discrimination filed by Adriana
25   Bermudez, alleging sexual harassment and retaliation. The EEOC further states that Respondent
26   has failed to comply with the Subpoenas.
27          Based on these representations by Petitioner regarding the service of the Subpoenas and
28   Respondent’s failure to comply with the Subpoenas, it is HEREBY ORDERED:

                                                     1
          1. Respondent, MG Luna, Inc., shall appear on April 12, 2019, at 10:00 a.m., in
 1
                Courtroom 10 (EPG), located at 2500 Tulare Street, Fresno, California, before the
 2
                Honorable Magistrate Judge Erica P. Grosjean, and show cause why Respondent
 3
                should not be compelled to comply with the Subpoena Nos. Fresno 019-08 and
 4
                Fresno 019-09 issued by the EEOC.
 5        2. Petitioner shall serve Respondent with a copy of this Order to Show Cause with the
 6              Application, Memorandum of Points and Authorities, and the supporting documents
 7              on which this Order is based, on or before February 22, 2019.
 8        3. Respondent shall file and serve its answer or response to the EEOC’s Application for
 9              an Order to Show Cause no later than March 22, 2019.

10        4. Petitioner shall file and serve any reply to the Respondent’s response to the EEOC’s
                Application for an Order to Show Cause no later than April 5, 2019.
11
12
     IT IS SO ORDERED.
13
14     Dated:     February 4, 2019                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
